          Case 7:18-cr-00194-DC Document 28 Filed 10/30/18 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                        MIDLAND-ODESSA DIVISION
UNITED STATES OF AMERICA                        §
                                                §      CRIMINAL NO:
vs.                                             §      MO:18-CR-00194(1)-DC
                                                §
(1) MATTHEW WILLIAMS                            §

              ORDER RESETTING SENTENCING MIDLAND
       IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
SENTENCING MIDLAND in Courtroom 3, on the Third floor of the United States
Courthouse, 200 E. Wall, Midland, TX, on Tuesday, January 15, 2019 at 10:00 AM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 30th day of October, 2018.




                                                ______________________________
                                                DAVID COUNTS
                                                UNITED STATES DISTRICT JUDGE
